On November 17, 2005, the defendant was sentenced to the following: Count I: Thirty (30) years in the Montana State Prison, with fifteen (15) years suspended, to run consecutive to any other sentence the Defendant is presently serving, for the offense of Negligent Homicide, a felony; and Count II: Ten (10) years in the Montana State Prison, to run concurrent with the sentence in Count I and consecutively to any other sentence the Defendant is presently serving, for the offense of Criminal Endangerment, a felony.
On May 4, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Vincent Vanderhagen. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the recommendation of the Probation Officer both at the time of the sentencing and before the Sentence Review Division, with no opposition from the State.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Count I: Thirty (30) years in the Montana State Prison, with fifteen (15) years suspended, to run concurrent to any other sentence the Defendant is presently serving; and Count II: Ten (10) years in the Montana State Prison, to run concurrent with the sentence in Count I and concurrent to any other sentence the Defendant is presently serving. The terms and conditions shall remain as imposed in the Judgment of November 17, 2005.
Done in open Court this 4th day of May, 2006.
*59Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin